In an action to recover upon an instrument for the payment of money only, commenced by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Gazzillo, J.), dated April 3, 2013, as denied that branch of her motion which was to renew her opposition to the plaintiffs motion for summary judgment in lieu of complaint pursuant to CPLR 3213, which had been granted in an order of the same court dated May 29, 2012.
Ordered that the appeal is dismissed as academic in light of our determination of a companion appeal (see Matter of Von Fricken v Schaefer, 118 AD3d 869 [2014] [decided herewith]), with costs to the defendant.
Mastro, J.P, Leventhal, Chambers and Austin, JJ., concur.